Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: it recites “resilient notch [39]” and “two notches [39]” on page 7 lines 12-13 and there is no corresponding element 39 provided in the drawings.  
Appropriate correction is required.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  they recite corresponding elements of the limitations shown in the drawings in parenthesis following the limitations and these should be removed.  
Claim 17 is objected to because it recites “The horological movement” and it should instead recite “A horological movement”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Regarding Claim 11, it recites the limitation “jointly forming a hairspring”.  A hairspring has the definition and meaning within the art of “a slender flat coiled spring regulating the movement of the balance wheel in a watch”.  It is unclear from the limitation of claim 11 how the resilient strips form such a hairspring when they are otherwise used for the braking device, and the specification does not provide further information on how this is done other than providing the same statement.  Additionally, a person of ordinary skill in the art having knowledge of both hairsprings and braking devices for horological arbors would not understand how to form the resilient members of the braking device into such a hairspring.   
For purposes of examination, hairspring is interpreted as “spring” as it appears that is the more likely the term intended.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4, it recites the limitations “second device”, “second bearing”, “second bearing block”, “second anchor”, and “second flexible guide member” but there are no first elements introduced by claim 1 or otherwise in claim 4 to make each of the limitations of claim 4 the second compared to the first.  Claim 3 recites the first of each element, and it is likely that claim 4 was intended to depend from it as otherwise it is unclear how there are second components claimed but not the corresponding first components.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-11, and 13-18 rejected under 35 U.S.C. 103 as being unpatentable over Villar (US 20180307183 A1) in view of Courvoisier (US 20160026154 A1).
Regarding Claim 1, Villar discloses a horological mechanism comprising a structure bearing at least one first device and/or one second device for guiding the pivoting of an arbor of a mobile component about an axis of rotation (par. 0027, fig. 4), and comprising at least one braking device [10] which is separate and remote, in the direction of said axis of rotation, from any pivoting guiding device comprised in said mechanism (fig. 4, par. 0029 “removable”), said braking device comprising at least one braking mobile component [1] comprising at least one resilient strip [3] arranged so as to exert a mechanical braking force on said arbor (par. 0030), wherein said at least one braking mobile component extends substantially perpendicular to said axis of rotation (par. 0036), and is mounted such that it is trapped between said structure and a bolt [6] comprised in said mechanism (par. 0035), and is capable of moving at least in a plane perpendicular to said axis of rotation, relative to said structure and to said arbor (par. 35).  
Villar does not disclose that either all of the bearing forces on said arbor of all of said resilient strips comprised in said braking mobile component are exerted within a single angular sector having a centre angle (a) of less than 180 relative to said axis of rotation, so as to allow for relative mobility between said braking mobile component and said arbor in a direction of mobility that lies within said angular sector, or said braking mobile component comprises a straight or convex first resilient strip arranged so as to tangentially brake said arbor and the direction whereof defines a direction of mobility that is perpendicular to said axis of rotation, and, on the side opposite said first resilient strip relative to said axis of rotation, at least one second resilient strip which is arranged so as to allow for relative mobility between said braking mobile component and said arbor in said direction of mobility, said second resilient strip being: either single, and straight or convex, and arranged so as to tangentially brake said arbor substantially parallel to said first resilient strip, or wavy similar to that of a hairpin and comprising at least one resilient notch that is deformable in a direction perpendicular to said axis of rotation and to said direction of mobility.
Courvoisier discloses a mobile braking device [1] in which all of the bearing forces on said arbor of all of said resilient strips [15] comprised in said braking mobile component [5] are exerted within a single angular sector having a centre angle (a) of less than 180 relative to said axis of rotation (fig. 1, only force from the resilient strip is in one direction at [11]), so as to allow for relative mobility between said braking mobile component and said arbor in a direction of mobility that lies within said angular sector or said braking mobile component comprises a convex first resilient strip [16] (fig. 5) arranged so as to tangentially brake said arbor and the direction whereof defines a direction of mobility that is perpendicular to said axis of rotation (fig.  5, par. 0002), and, on the side opposite said first resilient strip relative to said axis of rotation, at least one second resilient strip [16] (fig. 5, not marked but it shows two identical strips 16) which is arranged so as to allow for relative mobility between said braking mobile component and said arbor in said direction of mobility, said second resilient strip being: single and convex [16] (fig. 5), and arranged so as to tangentially brake said arbor substantially parallel to said first resilient strip (fig. 5, par. 0002).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the braking device of Villar with one of the embodiments of Courvoisier to replace the mobile braking component as both inventions seek to solve the same problem related to friction and disruption of operation of the braking devices (Villar par. 0007, Courvoisier par. 0007) with similar resilient strips such that it would appear obvious that the mobile braking components could be interchanged, with Courvoisier also providing the benefit that its embodiment reduce the number of components and the amount of play in the system (par. 0052). 
Regarding Claim 2, Villar further discloses that said structure bears a first device and a second device for guiding the pivoting of said arbor about said axis of rotation (D), that are separate and remote from one another and from said braking device (fig. 4, see annotations below, and par. 0027)

    PNG
    media_image1.png
    505
    815
    media_image1.png
    Greyscale

Regarding Claim 3, Villar fig. 4 further shows that said structure bears a first device for guiding the pivoting of said arbor, which first guiding device comprises either a first bearing of said structure engaging in a complementary manner with a first bearing block of said arbor (see annotated fig. 4 above, each arrow pointing to an individual device with a bearing and bearing block).
Regarding Claim 4, Villar fig. 4 further shows that said structure bears a second device for guiding the pivoting of said arbor, which second guiding device comprises either a second bearing of said structure engaging in a complementary manner with a second bearing block of said arbor (see annotated fig. 4 above, each arrow pointing to an individual device with a bearing and bearing block).
Regarding Claim 5, Villar further discloses that said braking mobile component has axial mobility, with a first axial play, in the direction of said axis of rotation (D), relative to said structure and to said arbor (par. 0035).
Regarding Claim 6, Villar further discloses that said braking mobile component is arranged so as to apply mechanical braking at a constant torque to said arbor (par. 0002).
Regarding Claim 7, Courvoisier further discloses one shock-resistant banking, [4] in (fig. 1) or [31] in (fig. 6), arranged to limit the relative travel between said braking mobile component and said arbor in said direction of mobility.
Regarding Claim 8, Courvoisier further discloses at least two said shock-resistant bankings [31] disposed on either side of said arbor (fig. 6).
Regarding Claim 10, Courvoisier further discloses the resilient strips being at least two convex strips [16] (fig. 5) arranged in such a way that allows for the radial insertion thereof about said arbor.
Regarding Claim 11, Courvoisier further discloses that the braking mobile component comprises two said resilient strips arranged on either side of said arbor and jointly forming a spring comprising at least one said resilient notch (fig. 5, two resilient strips [16] form a spring together and have resilient notches [23]).
Regarding Claim 13, Courvoisier further discloses the mobile banking device comprising a single said resilient strip facing a V shape delimited by two apexes [23] (fig. 1), and comprises a clearance (fig. 1, area between [2] and [4] arranged to allow for the relative insertion of a said arbor and to allow for the displacement of said resilient strip.
Regarding Claim 14, Villar further shows that said braking mobile component is asymmetrical relative to said axis of rotation (see fig. 7, the braking mobile component 10 is not in a symmetrical shape).
Regarding Claim 15, Villar further discloses that said braking mobile component is made in one piece and of a micromachinable material (claim 8).
Regarding Claim 16, Villar further discloses that said mobile component is a small second display mobile component (claim 9).
Regarding Claim 17, Villar further discloses a horological movement comprising the horological mechanism (par. 0003).
Regarding Claim 18, Villar further discloses a watch comprising the horological mechanism (par. 0004).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Villar and Courvoisier as applied to claim 1 above, and further in view of Murazumi (US 20060187768 A1). 
Regarding Claim 9, Villar and Courvoisier do not disclose a braking mobile component that comprises two parallel strips arranged so as to allow for the radial insertion thereof about said arbor.
Murazumi discloses an elastic fitting for a gear structure to an arbor with two parallel strips [23, 24] (fig. 2A) (par. 0042) arranged so as to allow for the radial insertion thereof about said arbor.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Villar and Courvoisier to create the parallel strip arrangement disclosed by Murazumi because as doing so simplifies the shape of the components to primarily linear shapes which benefits manufacturing and because Murazumi provides for easy attachment and detachment of elastic fitting components (par. 0009).  
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 12, prior art does not disclose, taken alone or in combination, a braking device for a horological mechanism in with two resilient strips, the first being substantially straight and the second comprising two said notches arranged so as to ensure friction on a part of the periphery of said arbor about a centre angle (α) of less than 180° relative to said axis of rotation.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanabe et al. (US 20160077491 A1) discloses a mechanical component configured to rotate around a shaft member with a plurality of shaft support portions formed on the inner surface of the through-hole and serving to fix the shaft member to the component main body. The shaft support portion(s) protrude (s) from the inner surface of the through-hole and is (are) capable of retaining the shaft member due to an elastic force.
Bitterli et al. (US 20080113154 A1) discloses an aperture provided for the axial insertion of an arbour, the inner wall of the aperture including elastic structures which are etched in the plate and which each comprise at least one support surface for gripping or squeezing the arbour radially in order to secure the assembly element relative to the arbour, wherein each elastic structure includes a first rectilinear elastic strip which extends along a tangential direction relative to the arbour, the support surface being arranged on the inner face of the first elastic strip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833